In quo warranto proceedings the Circuit Court held that Chapter 6458, Acts of 1913, section 1451 (1098) Compiled General Laws, the general drainage district law, is unconstitutional in that it attempts to convey to the judiciary powers which are purely legislative; that Chapter 9990, Acts of 1923, is unconstitutional in that it attempts to validate proceedings which the legislature was without power to previously authorize; and that the decree organizing the Jumper Creek Drainage District was rendered without jurisdiction or authority. A judgment of ouster was rendered and writ of error taken to this court.
Chapter 6458 provides that:
    "The board of drainage commissioners of this State," a state agency, or a majority, either in numbers or in acreage, of the holders of any contiguous body of wet or overflowed lands, or lands subject to overflow * may form a drainage district for the purpose of having such lands reclaimed and protected from the effects of water, for sanitary or agricultural purposes, or when the same may be conducive to the public health, convenience or welfare, or of public utility or benefit, by drainage or otherwise," the procedure being to "sign a petition" stating "the name of the proposed drainage district, and the number of years the same is to continue; the boundary line of the proposed drainage district; the names so far as known, and the last known post office address of the owners of lands or other property in said district, *Page 193 
together with a general description of the land and the approximate number of acres owned by each; when the name or postoffice address of the owner of any of said lands or other property is unknown this fact shall be set out in said petition; said petition shall further state that the owners of the lands within said district whose names are subscribed to said petition are willing to and do obligate and bind the lands owned by them situated in the proposed drainage district to pay the tax or taxes which may be assessed against their respective lands to pay the expense of organizing and of making and maintaining the improvements that may be necessary to effect the reclamation of said lands, so formed into a drainage district, and to drain and protect the same from the effects of water, and said petition shall contain a prayer, asking that the lands described therein be declared a drainage district under provisions of this Article; said petition may be signed by the board of drainage commissioners, or by a majority of the owners, or the owners of a majority of the acreage of said lands, or same may be signed by both said commissioners and owners of lands. After said petition has been so signed, the same shall be filed in the office of the Clerk of the Circuit Court of the county in which such lands or the greater part thereof are situate."
    "Immediately after such petition shall have been filed, the clerk in whose office the same has been filed, shall give notice by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which lands and other property described in the petition are situate."
    "The Circuit Court of the county in which said petition has been filed shall thereafter maintain and have original and exclusive jurisdiction, co-extensive with the boundaries and limits of said districts, without regard to county lines, for all purposes of this Act."
    "Any owner of lands in said proposed district, who may not have signed said petition, may appear on or before the rule day stated in said notice and advocate or resist the organization and incorporation of said drainage district; if he shall desire to resist the establishment of the district, he shall file his objection in writing stating therein his reasons why the said drainage district *Page 194 
should not be organized and incorporated or why his lands or any part thereof should not be included therein or he may deny the statements in said petition. Such objections, if any there be, shall be heard by the court either in term time or vacation in a summary manner, without unnecessary delay, on a day to be named by the court or judge thereof, upon application of the petitioners or any of those signing the said petition. Upon the hearing, which may be adjourned from time to time for good cause shown, of the said objections, if any have been filed, if the court shall be of the opinion that the establishment of the said drainage district and the improvements to be made thereunder will be for the advantage of the owners of the real property therein or that the same would be in the interest of the public health, convenience or welfare, he shall overrule said objections; and in case all such objections are overruled, or in case no such objections have been filed, the court thereupon shall, by its order duly entered of record, declare and decree said drainage district a public corporation of this State."
Section 25, Article III, constitution, provides that:
    "The Legislature shall provide by general law for incorporating such educational, agricultural, mechanical, mining, transportation, mercantile and other useful companies or associations as may be deemed necessary; but it shall not pass any special law on any such subject, and any such special law shall be of no effect; Provided, however, that nothing herein shall preclude special legislation as to a university or the public schools, or as to a ship canal across the State.
But the creation or organization of a taxing district for a public or quasi-public purpose, such as a drainage district, is not the incorporation of a company or association for agricultural or other useful purposes within the meaning of the quoted organic provision, therefore a special law designating the lands to be included in the taxing district and validating proceedings that have been taken under the general law for the creation or organization of drainage districts, as does Chapter 9990, Acts of 1923, is not a violation *Page 195 
of section 25, Article III, constitution; and it is an appropriate exercise of the legislative power of the State. C. H.  N. R. R. Co. v. Welles et al., 78 Fla. 227, 82 So. 770,260 U.S. 8, 43 Sup. Ct. Rep. 3, 67 L. Ed. 100. See also Graham v. Goodcell, 282 U.S. 409, 51 Sup. Ct. Rep. 186, ___ L.Ed. ___.
The constitution ordains:
    "The powers of the government of the State of Florida, shall be divided into three departments; Legislative, Executive and Judicial; and no person properly belonging to one of the departments shall exercise any powers appertaining to either of the others, except in cases expressly provided for by this Constitution." Article II.
Section 11, Article V, of the constitution provides that:
    "The circuit courts shall have exclusive original jurisdiction in all cases in equity, also in all cases at law, not cognizable by inferior courts * and of such other matters as the legislature may provide."
The quoted statute gives to the circuit court "original and exclusive jurisdiction" to hear and determine upon the proceedings prescribed, whether the establishment of a drainage district and the improvements to be made by the district will be for the advantage of the owners of the real property therein or that the same would be in the interest of the public health, convenience or welfare, and to declare and decree the drainage district a public corporation of this State, or to dismiss the proceedings if the court finds that the lands should not be incorporated into a drainage district. Such proceedings and determinations are at least quasi-judicial and they are not the "exercise of any powers appertaining" exclusively to the legislative or to the executive department of the State government, therefore the above quoted provision of Article II of the constitution is not violated by the Statute. McMullen v. Newmar Corp. 100 Fla. ___, 129 So. 870.
    "In order to justify the Courts in declaring invalid as a delegation of legislative power a Statute conferring *Page 196 
particular duties or authority upon officers it must clearly appear beyond a reasonable doubt that the duty or authority so conferred is a  power that appertains exclusively to the legislative department under Article II of the Constitution, and the conferring of it is not warranted by other provisions of the Constitution."
    "A direct exercise by the Legislature of the police power is in accordance with immemorial governmental usage. But the subject-matter may be such that only a general scheme or policy can with advantage be laid down by the legislature and the working out in detail of the policy indicated may be left to the discretion of other officers or tribunals." State ex rel. Young et al. v. Duval County, 76 Fla. 180, 79 So. 692; State v. Atlantic Coast Line R. Co., 56 Fla. 617, 47 So. 969; City of Jacksonville v. Bowden, 67 Fla. 181, 64 So. 769.
Where it is duly shown that the only Judge of a judicial circuit is absent from his circuit, any other circuit Judge may act in his stead, under section 4348 (2681) Compiled General Laws, notwithstanding the provisions of section 33 of the general drainage district law, Chapter 6458, Acts of 1913, section 1485 (1130) Compiled General Laws.
BROWN, J., concurs.
BUFORD, C.J., concurs in part.